DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No(s). 10958981, 10187700, and 9820004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 11, and 21 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claims 1, 11, and 21. Claim 1 recites “determines engagement information for frames within a video content item based on interactions of a plurality of viewers who have selected the video content item for presentation on a corresponding plurality of user devices, wherein the engagement information identifies a first subset of frames in which at least a portion of the plurality of viewers are engaging with the video content item;
generates an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames, wherein the overlay includes a link to related content that, when selected, causes the related
content to be presented; and causes the overlay to be displayed over the video content item, wherein the overlay is positioned over the at least one of the frames included in the first subset of frames for a time duration.” (Supported in paragraphs [0018], [0026-85] of Applicant's specification). 
	The closest art found includes Garza et al., Pub No US 2014/0325540 in view of Vanessa Tieh-Su Wu, Pub No US 2008/0098032. Garza discloses viewer’s engagement [para.0005-0006] and viewer’s engagement image data is mapped to the exact segment (subset of frames) of the media presentation (consisting of multiple segments - i.e. first subset of frames, second subset of frames ... nth subset of frames) being displayed when the image data was captured. A level of engagement is determined of the viewer or audience toward the media presentation. Garza also discloses that the audience data may be used to determine when an overlay is displayed [para.0007-0009]. Determining when the overlay is shown and what overlay is shown is based on engagement levels. Garza fails to teach the amended feature of "generat[ing] an overlay for presentation with the video content item in which the overlay is positioned over at least one of the frames included in the first subset of frames," where
"the overlay includes a link to related content that, when selected, causes the related content to be presented." (Emphasis added.) Rather, Garza is concerned with generating "a social overlay," which can, for example, "indicate that five friends in their social network like a particular primary media content." (Garza, paragraph [0033].) Garza also describes that an overlay can include "a display trigger that matches one or more audience parameters indicated by the audience data and that is related to the content," such as "a member may be asked whether he approves or disapproves of an official's call within a sporting event." (Garza, paragraph [0121].) That is, Garza makes no mention that its social overlay would include "a link to related content that, when selected, causes the related content to be presented," as recited in applicant's amended independent claim 1. Therefore, Garza in view of Wu fail to teach generating an overlay that includes a link to related content of the subset of frames identified by a plurality of viewers engagement information, which Examiner finds to be novel. Independent claims 11 and 21 recite similar features. The dependent claims 2-10 and 12-20 are allowed because they further limit independent claims 1, 11, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 11, and 21, and the dependent claims 2-10 and 12-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426